DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract is objected to for including a phrase which can be implied. See “is disclosed” in line 2. See MPEP 608.01(b). The Examiner notes simply deleting the phrase would overcome the objection and place the abstract in proper form. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,659,876 (Hashimoto).
Regarding claim 1, Hashimoto discloses a damper device (1; see Figures 1-4) for transmitting power from a power source therethrough to an output-side member (see column 2, line 52, through column 2, line 13), the damper device comprising:
an input-side rotor (2) to which the power from the power source is inputted, the input-side rotor disposed to be rotatable (see column 5, line 59, through column 6, line 7);
an output-side rotor (3) rotatable relative to the input-side rotor;
a plurality of elastic members (8) configured to elastically couple the input-side rotor and the output- side rotor in a circumferential direction;
an intermediate rotor (6, 11, 63; connected as a unitary member via pins 62) configured to actuate at least two of the plurality of elastic members in series, the intermediate rotor rotatable relative to the input-side rotor and the output-side rotor (see column 6, line 49, through column 7, line 12); and
a hysteresis generating mechanism (see especially Figures 3 and 4) configured to generate a hysteresis torque in elastic deformation of the plurality of elastic members, the hysteresis generating mechanism including a friction member (), the friction member slidable in contact with the input-side rotor, the output-side rotor and the intermediate rotor (see Figures 1, 3, and 4).
Regarding claim 2, Hashimoto discloses the friction member () of the hysteresis generating mechanism (see especially Figures 3 and 4) includes
an annular disc plate (86) configured to make contact with a lateral surface of the output-side rotor (3) and a lateral surface of the intermediate rotor (6, 11, 63; connected as a unitary member via pins 62), and
a friction plate (85) configured to make contact with a lateral surface of the annular disc plate and a lateral surface of the input-side rotor (2), and
the hysteresis generating mechanism further includes an urging member (73, 80), the urging member configured to press the annular disc plate onto the lateral surface of the output-side rotor and the lateral surface of the intermediate rotor, the urging member further configured to press the friction plate onto the lateral surface of the annular disc plate (see column 10, line 39, through column 11, line 19).
Regarding claim 3, Hashimoto discloses the annular disc plate (86) is fixed to the output-side rotor (3), and
the friction plate is fixed to the input-side rotor (2; see Figures 3 and 4).
Regarding claim 4, Hashimoto discloses the output-side rotor (3) includes
a hub (52) coupled to the output-side member, and
a plurality of flanges (55) provided to extend radially outward from the hub, the plurality of flanges disposed at predetermined intervals in the circumferential direction,
the intermediate rotor (6, 11, 63; connected as a unitary member via pins 62) includes
an annular portion (59), and
at least one intermediate flange (41) configured to actuate the at least two of the plurality of elastic members in series, the at least one intermediate flange provided to extend radially outward from the annular portion, the at least one intermediate flange disposed in at least one of circumferential spaces between the plurality of flanges of the output-side rotor (see Figure 3), and
the friction member makes contact with lateral surfaces of the plurality of flanges and a lateral surface of the at least one intermediate flange (see Figures 1, 3, and 4).
Regarding claim 5, Hashimoto discloses the hysteresis generating mechanism is disposed radially between the hub (52) of the output-side rotor (3) and the plurality of elastic members (8; see Figures 1, 3, and 4).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,739,442 (Marchisseau).
Regarding claim 1, Marchisseau discloses a damper device (10) for transmitting power from a power source therethrough to an output-side member (see Figure 1 and annotated Figure 1 below), the damper device comprising:
an input-side rotor (20, 22) to which the power from the power source is inputted, the input-side rotor disposed to be rotatable;
an output-side rotor (26) rotatable relative to the input-side rotor;
a plurality of elastic members (16) configured to elastically couple the input-side rotor and the output- side rotor in a circumferential direction;
an intermediate rotor (18) configured to actuate at least two of the plurality of elastic members in series, the intermediate rotor rotatable relative to the input-side rotor and the output-side rotor; and
a hysteresis generating mechanism (see annotated Figure 1 below) configured to generate a hysteresis torque in elastic deformation of the plurality of elastic members, the hysteresis generating mechanism including a friction member (24 & annular disc plate), the friction member slidable in contact with the input-side rotor, the output-side rotor and the intermediate rotor (see Figure 1).


    PNG
    media_image1.png
    1119
    621
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1 of Marchisseau
Regarding claim 2, Marchisseau discloses the friction member of the hysteresis generating mechanism includes
an annular disc plate (see annotated Figure 1 above) configured to make contact with a lateral surface of the output-side rotor (26) and a lateral surface of the intermediate rotor (18; see annotated Figure 1 above), and
a friction plate (24) configured to make contact with a lateral surface of the annular disc plate and a lateral surface of the input-side rotor (20, 22), and
the hysteresis generating mechanism further includes an urging member (see annotated Figure 1 above), the urging member configured to press the annular disc plate onto the lateral surface of the output-side rotor and the lateral surface of the intermediate rotor, the urging member further configured to press the friction plate onto the lateral surface of the annular disc plate (see Figure 1).
Regarding claim 3, Marchisseau discloses the annular disc plate (see annotated Figure 1 above) is fixed to the output-side rotor (26), and
the friction plate (24; via the fastener shown in Figure 1) is fixed to the input-side rotor (20, 22).
Regarding claim 4, Marchisseau discloses the output-side rotor (26) includes
a hub (see annotated Figure 1 above) coupled to the output-side member, and
a plurality of flanges (see annotated Figure 1 above) provided to extend radially outward from the hub, the plurality of flanges disposed at predetermined intervals in the circumferential direction,
the intermediate rotor includes
an annular portion (see annotated Figure 1 above), and
at least one intermediate flange (see annotated Figure 1 above)  configured to actuate the at least two of the plurality of elastic members (16) in series, the at least one intermediate flange provided to extend radially outward from the annular portion, the at least one intermediate flange disposed in at least one of circumferential spaces between the plurality of flanges of the output-side rotor, and
the friction member (24 + annular disc plate) makes contact with lateral surfaces of the plurality of flanges and a lateral surface of the at least one intermediate flange (see Figure 1).
Regarding claim 5, Marchisseau discloses the hysteresis generating mechanism is disposed radially between the hub of the output-side rotor (26) and the plurality of elastic members (16; see Figure 1).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
August 15, 2022